Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 1 states that at least one of R1 and R6 is represented by –(L1)m-(Z1)n, and the rest are hydrogen, a substituted or unsubstituted C6-C60 aryl group, or a substituted or unsubstituted C2 to C60 heteroaryl group.  This limitation would suggest that one or both R1 and R6 groups are equal to –(L1)m-(Z1)n and the rest (of the groups R2-R5 and R7-R10) are equal to hydrogen, a substituted or unsubstituted C6-C60 aryl group, or a substituted or unsubstituted C2 to C60 heteroaryl group.  However, claim 1 further states that R2 to R5 and R7 to R10 are selected from the Markush group recited therein.  As such, it is unclear that the limitation “the rest” refers to.  For purposes of further examination, the limitation “the rest” will be interpreted as R1 and R6 being selected from hydrogen, a substituted or unsubstituted C6-C60 aryl group, or a substituted or unsubstituted C2 to C60 heteroaryl group, with at least one of R1 and R6 being a group represented by –(L1)m-(Z1)n.  Applicants should amend claim 1 to make it clear what “the rest” refers to.  Given that this portion of claim 1 has only two variables “the rest” makes the claim confusing.  A suggestion would be to amend this portion of claim 1 to be “R1 and R6 is represented by hydrogen, a substituted or unsubstituted C6-C60 aryl group, or a substituted or unsubstituted C2 to C60 heteroaryl group, with at least one of R1 and R6 being equal to –(L1)m-(Z1)n.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jahng et al. (Bull. Chem. Soc. Jpn. 2010, 83, 672-677, cited on Applicants information disclosure statement, filed on 5/9/19).
Claim 1-3: Scheme 1 of Jahng et al. teaches the synthesis of compound 4e.  Compound 4e anticipates chemical formula 1 of claim 1 and chemical formula 3 of claim 2 with variables R2 through R10 all being equal to hydrogen, and variable R1 being equal to –(L1)m-(Z1)n with L1 being equal to a C25 aryl group (spirobifluorene)1, m being equal to 1, Z1 being equal to a C16 heteroaryl group (a benzophenathroline group), and n being equal to 1.  Compound 4e has variables R2 to R5 and R7 to R10 equal to hydrogen, which also satisfies claim 3. 
Claims 6 and 8: Jahng et al. teaches that compound 4e displays green emission upon photoexcitation, and has potential for OLED applications.  Given that this teaching is coupled to the emission data of compound 4e, one of ordinary skill in the art would have immediately envisaged the use of compound 4e in an emission layer of an organic light emitting diode, thereby anticipating claims 6 and 8. 

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahman et al. (Heteroatom Chemistry 2007, 18, 650-656).
Claim 1-3: Compound 3aH of Rahman et al. anticipates chemical formula 1 of claim 1 and chemical formula 3 of claim 2 with variables R2 through R10 equal to hydrogen and variable R1 equal to –(L1)m(Z1)n with L1 being a single bond, m equal to zero, Z1 being equal to a C6 aryl group (phenyl), and n equal to 1.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jahng et al. (J. Coord. Chem, 2010, 63, 1774-1784, cited on Applicants information disclosure statement, filed on 5/9/19).
trans-4a and cis-4a anticipate chemical formula 1 of claim 1 and chemical formula 3 of claim 2 with variables R2 through R10 equal to hydrogen and variable R1 equal to –(L1)m(Z1)n with L1 being a single bond, m equal to zero, Z1 being equal to a C5 heteroaryl group (pyridyl), and n equal to 1.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huo et al. (CN-105481852, cited on Applicants information disclosure statement, filed on 5/9/19).
Compound 2 of Huo et al. anticipates chemical formula 1 of claim 1 and chemical formula 2 of claim 2 with variables R1 through R5 and R7 through R10 equal to hydrogen and variable R6 equal to –(L1)m(Z1)n with L1 being a single bond, m equal to zero, Z1 being equal to a halogen (Cl), and n equal to 1.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chelucci et al. (Tetrahedron Letters 2007, 48, 3359-3362, cited on Applicants information disclosure statement, filed on 5/9/19).
Compound 1f of Chelucci et al. anticipates chemical formula 1 of claim 1 and chemical formula 3 of claim 2 with variables R2 and R4 through R10 equal to hydrogen, variable and R3 equal to methyl, and variable R1 equal to –(L1)m(Z1)n with L1 being a single bond, m equal to zero, Z1 being equal to a C1 alkyl group (methyl), and n equal to 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jahng et al. (Bull. Chem. Soc. Jpn. 2010, 83, 672-677), further in view of Forrest et al., as applied to claims 1 and 6 above.  
Jahng et al. teaches a compound anticipating chemical formula 1 of claim 1 and an OLED device comprising the same.  While Jahng et al. does not exemplify any OLED devices, the preparation of any of the known OLED architectures would have been obvious to one of ordinary skill in the art, which includes those having one light emitting element, and those having two or more light emitting elements.  One such teaching regarding this latter embodiment is Forrest et al. (US 2011/0249249).  Jahng et al. and Forrest et al. are combinable as they are from the same field of endeavor, namely OLEDs.  Forrest et al. teaches that stacked OLEDs which include individual red, green, and blue pixels allow for combined emission from these pixels to provide for white light emission from the stacked device (paragraph 0013).  One of ordinary skill in the art would recognize that compound 4e of Jahng et al. could be utilized in the green emissive element for such an embodiment, thereby satisfying claim 11. 
 
Potentially Allowable Subject Matter
While all claims stand rejected, claims 4, 5, 7, 9 and 10 would objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims once Applicants overcome the 112(b) rejection above.  The closest prior art regarding the organic light emitting devices of claim 6 which employs a compound satisfying claim 6 is Jahng et al. (Bull. Chem. Soc. Jpn. 2010, 83, 672-677).  However, the only obvious end use for the compounds taught therein in OLED devices would be as an emissive element, and not as a material to be employed in the layers recited in claims 7, 9 and 10.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
    

    
        1 Should Applicants argue that a spirobifluorene is not an aryl group, it should be noted that the broadest reasonable interpretation is employed during patent examination.  Additionally, the prior art has understood that aryl groups can refer to spirobifluorene groups, such as, for example, Gerhard et al. (US 2006/0208221, paragraph 0046) and Buesing et al. (US 2009/0184313, paragraph 0026) (copies of which is included with this Office action).